      Case 2:20-cv-00085-KS-MTP Document 1-2 Filed 05/08/20 Page 1 of 8




                                                                                          _
            IN THE CIRCUIT COURT OF FORREST COUNTY, MISSISSIPPI                         DEC 23 ZUM

                                                                                    FORREST CONN CIRCUIT CLERK
DAVID RAYBORN                                                                       PLAINTIFF


VERSUS                                                   CIVIL ACTION NO.:


FEDEX FREIGHT, INC                                                                DEFENDANT

                                                                   JURY TRIAL DEMANDED



                                         COMPLAINT


       This is an action to recover actual and punitive damages for age discrimination in

violation of the Age Discrimination in Employment Act. The following facts support the action:

                                                1.

       Plaintiff, David Raybom, (hereinafter "Rayborn") is an adult resident citizen of Lamar

County, Mississippi who may be contacted through undersigned Counsel.

                                                2.

       Defendant, FedEx Freight, Inc., is a corporation organized under the laws of the State of

Arkansas and may be served with process by service upon its registered agent C T Corporation

System, 645 Lakeland East Drive Suite 101, Flowood, MS 39232.

                                               3,.

       This court has federal question jurisdiction under 28 U.S.C. § 1331 and Venue is proper,

because Plaintiff's employment relationship centered around Forrest County, Mississippi and

because Plaintiff was based in Forrest County, Mississippi.




                                           Page 1 of 4



                                                                                     EXHIBIT 1
       Case 2:20-cv-00085-KS-MTP Document 1-2 Filed 05/08/20 Page 2 of 8




                                                  4.

        Rayborn was an employee of the Defendant since December 2018. Rayborn was

terminated in June 2019. Defendant told Rayborn he was being terminated due to a falsified

allegation of dishonesty. Chad Wilkerson, an employee of Defendant, referenced Rayborn's age,

called him "old man" and "old fart", and would ask him how his legs and health were holding up

on a routine basis before the termination.


                                                  5.

       Rayborn was a good employee who had a good employment history with the Defendant.

There were no prior reprimands, misconduct, or any other basis given for Raybom's termination

of employment. Younger employees had been retained despite more serious allegations of

misconduct.

                                                 6.

       Defendant qualifies as an employer in accordance with the Age Discrimination in

Employment Act.

                                                 7.

       Rayborn was terminated on or about June 14, 2019. Rayborn filed his charge of

discrimination with the Equal Employment Opportunity Commission, Exhibit A. On or about

September 25, 2019 Rayborn received his right to sue letter. Exhibit B.

       Raybom has suffered loss wages, loss benefits, emotional distress, anxiety and

embarrassment because of the acts and omissions of the Defendant.


                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that this Court:


                                             Page 2 of 4


                                                                                    EXHIBIT 1
            Case 2:20-cv-00085-KS-MTP Document 1-2 Filed 05/08/20 Page 3 of 8
•




     1.       Assume jurisdiction over this action;


     2.       Award Plaintiff nominal and actual damages for Defendants' actions and omissions;


     3.       Award Plaintiff compensatory damages, including, but not limited to, those for past and

    future pecuniary and non-pecuniary losses, emotional distress, suffering, loss of reputation,

    humiliation, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

    losses;


    4.        Punitive damages for all claims allowed by law in an amount to be determined at trial;


    5.        Pre-judgment and post-judgment interest at the highest lawful rate;


    6.        Award Veasley damages, including but not limited to Plaintiff his costs of litigation,

    including reasonable attorney's fees and expenses;


    7.        Grant such other relief to which Plaintiff may be entitled or as this Court deems

    necessary and proper;


    8.        All damages and attorney fees allowed under the Age Discrimination in Employment

    Act.;



              THIS the      day of December, 2019.




    Daniel M Waldo, MS Bar #103543
    Johnson, Ratliff & Waide, PLLC

                                                  Page 3 of 4



                                                                                             EXHIBIT 1
     Case 2:20-cv-00085-KS-MTP Document 1-2 Filed 05/08/20 Page 4 of 8




1300 Hardy Street
Hattiesburg, MS 39401
T: (601) 582-4553 •
F: (601) 582-4556




                                Page 4 of 4


                                                               EXHIBIT 1
                          Case 2:20-cv-00085-KS-MTP Document 1-2 Filed 05/08/20 Page 5 of 8



    EEOZ Fain 5 (11/051
I
                          CHARGE OF DISCRIMINATION                                                      Charge Presented To:                 Agency(ies) Charge NO(s):
                Thu form Is affected by the Pdvacy Act of 1974. See mixed Privacy Act                         El FEPA
                        Stetomern and Wan Information Ware completing this harm.
                                                                                                              El EEOC                           423-2019-01785
                                                                                                                                                             and EEOC
                                                                          Slate crewel Agency. I any
    Name paints Mc, Ms. MO                                                                                          Home Phone Pncl. Area Code)            Dale of Birth
    Mr. David W. Raybom                                                                                                (601) 908-2676                        1957
    Street Address                                                                 Olt State and ZIP Code
    168 Canty Raybom Road, Sumrall, MS 39482

    Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or Slate or Local Government Agency Than %Bove
    Olsalminated Against Me or Others. (if more than Mg, list Under PAR17CULARS befmy.)
    Name                                                                                                            Na F.mpioyses, ionnows     Phone H. Miele* Area Cede)
    FEDEX FREIGHT                                                                                                      Unknown                    (601) 582-0400
    Street Address                                                                 City. Stale and ZIP Code
    23 Braswell Road, Hattiesburg, MS 39401
                                                                                                                —
 Name                                                                                                               No. Employees. mamma       Phone No. (Include Area Cafe)


    Street Address                                                                 City, Stele end ZIP Code

DISCRIMINATION RASED ON (Cheelcappropfkle boxlealL)                                                                        0A1E(S) DISCRIMINATION TOOK PLACE
                                                                                                                                 Emliest               Latest

     D  D COLOR
            RACE                              0 SEX             El RELIGION                    NATIONAL ORIGIN                06-25-2019                 06-25-2019
      D       13 RETALIATION                 AGE     El oisAsurt               0 GENETIC INFORMATION
                     ill OTHER (Specify)                                                                                           0 CONTINUING ACTION

THE PARTICULARSARE ar addintas I piper Is needed Mach extra similar
     I was hired December 17, 2018, as an Operations Supervisor and on June 14, 2018,1 was terminated.

     I received a call from Steve Lowe (Employee Relations) changing my termination date to June 25,
     2019, paying me through that date. Chad Wilkerson (White mate 40's) stated he was terminating me
     for an act of dishonesty. I was one of two operations supervisors; my co-worker was approximately
     50. Wilkerson made reference to my age, calling me "Old Man", "Old Farr, and would ask me how
     my legs and health was holding up.

    The circumstances that lead to my termination was a shipment which was placed in appointment
    status from my work station; however, I did not make the appointment, because I was outside at the
    time. Wilkerson's work station is near my work station, and I did not put the bill In question In
    appointment status, as received on August 22, 2019.

    I believe I have been discriminated against because of my age (62) in violation of the age
    Discrimination in Employment Act1967, as amended, since
I want thls charge lied with both the EEOC and the State or local Agency, if any. 1           NOTARY — Mon necessary ter San and Local Agency Requirements
will eshrbo the agencies If I change my address or phone number and I will
cooperate fully with them In the proses:fire of my chew In accordance with their
procedures.                                                                                   I swear or afFum that I have read the above charge and that it Is true to
I declare under penalty ot perwry that the above is true end correct.                         the best at my knowledge. Information and belie
                                                                                              SIGNATURE OF COMPIAINANT


                                --...4.01/             et.                                   I
                                                                                             nuomenaaymyeA40 MORN TO BEFORE METMIS DATE
      Sep 03, 2019
                             ----        - - IRIlty
                                         mamma —    Wrallage
                                                                                                                                                        EXHIBIT

                                                                                                                                                           A
                                                                                                                                                    EXHIBIT 1
                    Case 2:20-cv-00085-KS-MTP Document 1-2 Filed 05/08/20 Page 6 of 8




  EEOC Fon 164 (11fle)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
  To: David W. Rayborn                                                               From:   Jackson Area Office
      168 Canty Raybom Road                                                                  100 West Capitol Street
      Summit, MS 39482                                                                       Suite 338
                                                                                             Jackson, MS 39269


                            On behalf of person(*) aggrieved whose identity's
                            CONFIDENTIAL (29CFR 16O1 7(o))
 EEOC Charge No.                               EEOC Representative                                                   Telephone No.
                                               Michael G. Hollis,
 423-2019-01786                                Intake Supervisor                                                     (601) 948-8412
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      El         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not Involve a disability as defined by the Americans With.DIsabilitiei Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      El         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
      El        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                the statutes. No finding is made as to any other issues that might be conshued os having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)


                                                       - NOTICE OF SUIT RIGHTS -
                                                  (Soothe edOrtionetinfonnation attached to this form.)
Title Vii, the Americans with Disabilities Act, the Genetic Information NondiscriMination Act, or the Age
Discrimination In EmplOyment Act: This Will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be                         A

lost. (The time limit for filing suit based on a dalm understate law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more t an 2 years (3 vearal
before you file suit may not be collectible.

                                                                   On behalf of the Commission


Enclosures(s)
                                                                                                                    Of/025-- korf
                                                               Esz an S. McDu                                             (Date Moiled)
                                                                    Director
CC:
           Steven Fuigham
           Staff Attorney
           FedEx Freight, Inc.
           1715 Aaron Brenner Drive
           FedEx Freight Suite 8600
           Memphis, TN 38120
                                                                                                                                     EXHIBIT



                                                                                                                          EXHIBIT 1
             Case 2:20-cv-00085-KS-MTP Document 1-2 Filed 05/08/20 Page 7 of 8



 Enclosure Win EEOC
 Fano 181111/18)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This Information relates to filing suit In Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law. please be aware that time limits and other
                             pmvislons of State law may be shorter or mom limited than those described below.)

                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
 PRIVATE SUIT RIGHTS
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

 In order to pursue this matter further, you must file a lawsuit against the respondent(s) named In the charge within
 so days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
 day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
 consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
 him or her the date you received it. Furthermore. in order to avoid any question that you did not act In a timely
 manner, it is prudent that your suit be flied within 90 days of the date this Notice was mailed to you (as
 indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a Stale court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file In Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 veers (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1108, you should file suit
before 7/1/10 — not 12/1/10 — in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA. GINA or the ADEA, in addition to suing on the EPA
claim, suit Must be filed within 90 days of this Notice gag within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

Ifyou cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having Jurisdiction
In your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE — All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
Inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly In writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit any request should be
made within the next 90 days.)

                IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO nits OFFICE.


                                                                                                                        EXHIBIT 1
                    Case 2:20-cv-00085-KS-MTP Document 1-2 Filed 05/08/20 Page 8 of 8




  Frac ;win sow*
                                                                                                                                  Agency(1W C.berrjo W(s):
                     CHARGE OF DISCRIMINATION
         • leis tram b Owed try ire Hese" Ar.1 et fola. Sre 'Ashram Posny .
                  SuIrrocra owl otterlevearME4) iikkitti rrallfil no Oro Mn
                                                                                                    n
                                                                                              Charge PreSefifad To:

                                                                                                    , ..-.=,
                                                                                                             FEPA

                                                            .                                       ILC 1 EEOC                        423-2019-01786
                                                                                                                                                  and EEOC
                                                                                                                                              —
                                                                Sue arkesla           rfoil
1. Herne (hchata Au. ile. Masi                                                                            I lo nto Pew Om i   Alen Coda)        Dae
                                                                                                                                                 l d emo
 Mr. David W. Rayhom                                                                                         (801) 906-2676                       1957
 own Addutis                                                           Cot% fr.4a WY! ZIP l:04.11
 168 Canty Rayborn Road, Summit, MS 39482

 Named Is Ilat Eraployar. Leber OrOlediallon, CovgareftIII ApellMA Appordireslip Carninhtlie. of SIM° art neat Gromevneol Agorley Thal I klefloire
 CastrImInatea Mahal Ma or Otflors. .(11 taw than &v. lat :mar 10,AtiTICULARS Wm)
 Heft                                                                                               He Erierre•L FerrArrit PiWint If,. Maude Area Cam
 FEDEX FREIGHT                        .                                                                      Unknown                       (601) 682-0400
 Street Address         •                                              Cap. We ieul 7.01 Cede
 23 Braswell Road, Hattiesburg, MS 39401
                                                                                                              ,....r. ,..... .1 i c: rill
 pgw                                                                                                         Fkligimribirr, tikim,a4,,10.0.1"cmo
                                                                                                                 ,...,. , , ,Ran
 sw.t Moses                                                            an. Ma nao ZIP Corm
 niscrumiNATION BASED ON (Corp AfexaOrMA 0F1151/1
                                                                                                           U SNIrditi,rne=
   0 RACE 0 COLOR 0 sex ri mom El NATION/di:RION                                                                    06-26-2019                 06-26-2019
     '  RELWAT1ON 0 As. 0 DISAKITY 0 GENOBC. iNFORMA riON
                  0OTHER irpeory)                                                                                       ' 0 COBTINUIAIGACTIDel
 ME PARTICULARS ABE (It adelimet pew ii needed. attach extea ehnelar
   I was hired December 17, 2015, as an Operations Supervisor and on June 14, 2018,1 was terminated.

  'I received kcal! from Steve Lowe (Employee-Relations) changing my termination date to Alpo 26,
   2019, paying me through that date. Chad Wilkerson (White mate 40's) stated ho wig terminating me
   for enact of.dishohasty. I was one of two operations supinvisom my co-worker was approximately
   50. Wilkeroon made reference to my ago, calling me "Old Man", "Old'Fart". and would ask me how
   my lege and health was holding up.

   The circumstances that lead to my termination was a shipment which was placed In appointMent
   status from MY work statiOn; however, I did not make the appointment, because I wale outside at the
   time. Wilkerson's work station is ,near my work station, and I did not put the bill in question.in
   appointniint status, as received on August 22, 2019. '

   I behave! have been discriminated against because Of my age (52)1a violation Of tho age                                       •
  Discrimination in Employment Acti067, as amended, since                                       .
                                                                              - ....,...., „....
 Imagoes ostarabfadvdtlibala Oa EEOC !sad the Stale re tocarallmbli. ff arb I "" "-`,‘ • ' —"I "ces_slivr fial Sr" ailtr tfir4MOIrC114€0.0"34
 told athasa Rio qt./tales El Mons* 'dram or ahenenianbor end I 1411
 cooperate Mk %Witham h Ey arOMeano of my Crease in necardsece wife lbw,                            ,
 PlOvedesfes.                                                                      I brioar ar alrvm Mal I lova read del above damn arid Rad bra tames
 I &Kama under nthlnIty af pointy Mal ala name 15 we one owed.                     Iles DM of Mi isncovladge. Information mid WWI
                                                                                   ienNAYtigetiF cohtaLADABT

                                                     r
                                                        r.-----7
                                                        "Se'jz..1SbaSO            MBE's irtil) SWORN 10 OFFOnEra 'Pm DATE
     Sep 03. 2010                                . •_..ana           ....--- iark
                                                                              m ow. min
         new                              flideoro Paey ::11:r:ACIev
       .
                                                                    ---- -




                                                                                                                                              EXHIBIT 1
